Citation Nr: 1760057	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-25 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from June 1983 to October 1983, and from June 1986 to July 2007, when he retired, including service in the Southwest Asia Theater of Operations during the Persian Gulf War.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Jackson, Mississippi currently has jurisdiction over the appeal. 

In a decision issued in November 2016, the Board, in part, denied the claim on appeal.  The Veteran appealed the denial of service connection for a sleep disorder to the United States Court of Appeals for Veterans Claims (Court), and in October 2017, pursuant to a Joint Motion for Partial Remand (JMPR), the Court set aside the Board's November 2016 decision.  The Court also returned the case to the Board for further proceedings consistent with the JMPR.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated in the JMPR, the Board denied service connection for a sleep disorder on the ground that the evidence of record did not indicate he had such a disorder.  The record reflects that the appellant had been scheduled for VA examinations for sleep apnea, but he failed to report.  However, the appellant had not attended the examinations because he had either been out of the country or out of state during the time of the scheduled examinations.

The JMPR directed the Board to consider whether or not the appellant had good cause for his failure to report for VA medical examinations that would have addressed his sleep disorder claim.  In pertinent part, the provisions of 38 C.F.R. § 3.655(a) state: "When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate."  Here, the evidentiary record does contain explanations as to the reason(s) the appellant failed to report for the scheduled VA sleep study examinations.  Furthermore, there is no evidence that indicates unwillingness on the part of the appellant to report for such an examination.  The Board therefore concludes that good cause has been shown for the appellant's failure to report for the scheduled VA examinations.  Thus, the appellant should be afforded a VA examination on remand.

In addition, on remand, all outstanding retired military and VA medical treatment records dated from August 2007 onward must be obtained and associated with the claims file.  The originating agency should also identify and obtain all outstanding private records pertinent to the Veteran's claim dated from August 2007 onward.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 has been completed.  

2.  With assistance from the Veteran as needed, identify and obtain all retired military medical treatment records, if any, and all pertinent outstanding private medical treatment records, as well as all outstanding VA treatment records from August 2007 onward.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, contact the Veteran and ascertain when he would be able to appear for a VA sleep study/sleep disorder examination in 2018.

5.  Then schedule the Veteran for a VA examination by a physician with experience in the diagnosis and treatment of sleep disorders; the examination must be scheduled during a period of availability identified pursuant to action paragraph 4, above.  

The examiner must specify his or her qualifications for diagnosing or assessing sleep disorders.  The purpose of the review is to determine the nature, etiology and onset date of the Veteran's claimed sleep disorder.  

The electronic claims file must be made reviewed by the physician.  If the physician does not have access to the Veteran's electronic file, any relevant treatment records contained in the electronic file that are not available on CAPRI or AMIE must be printed and made available to the physician for review.  

The examiner must provide a written opinion with supporting rationale that addresses all of the following questions:

      (A) Has the Veteran had a diagnosis of, or signs and symptoms of, or treatment for, any sleep disorder, including sleep apnea, at any time since August 2007?  If so, identify the pertinent pathological condition and provide a diagnosis and an onset date for each such identified pathological condition.

      (B) Was any diagnosed condition initially manifested during the Veteran's last period of active duty (June 1986 to July 2007) or within one year of his discharge from service in July 2007?

      (C) Is it at least as likely as not that the Veteran's current sleep disorder(s) is/are causally or etiologically related to his last period of active military service (June 1986 to July 2007) or to some other cause or causes?  Explain your answer, to include a discussion of the statements from the Veteran discussing his sleep-related problems during that time and whether the described symptoms are consistent with any sleep disorder.
      
      (D) Is it at least as likely as not (50 percent probability or greater) that any diagnosed condition was caused by OR aggravated by (i.e., permanently worsened beyond the natural progression of the disorder) any service-connected disability?  If aggravation is shown, quantify the degree of aggravation, if possible.

6.  Conduct a review to verify that all requested opinions had been offered and if information was deemed lacking, refer the report to the VA examiner for corrections or additions.  

7.  Thereafter, readjudicate the Veteran's service connection claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include direct, presumptive and secondary service connection, including by way of aggravation.

8.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative.  The SSOC must contain notice of all relevant actions taken on the appellant's claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issue currently on appeal.  An appropriate period of time for response must be allowed.

The Veteran is advised that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

